    Case 1:19-cv-20748-NMK Document 15 Filed 08/11/21 Page 1 of 10 PageID: 1243




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY




SOPHIA F.,

                Plaintiff,
                                                      Case No. 1:19-cv-20748
         v.                                           Magistrate Judge Norah McCann King

KILOLO KIJAKAZI, 1
Acting Commissioner of Social Security,

                Defendant.


                                    OPINION AND ORDER

         This matter comes before the Court pursuant to Section 205(g) of the Social Security Act,

as amended, 42 U.S.C. § 405(g), regarding the applications of Plaintiff Sophia F. for Disability

Insurance Benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401 et seq. and for

Supplemental Security Income under Title XVI of the Social Security Act, 42 U.S.C. §§ 1381 et

seq. After careful consideration of the entire record, including the entire administrative record,

the Court decides this matter pursuant to Rule 78(b) of the Federal Rules of Civil Procedure and

Local Civil Rule 9.1(f). For the reasons that follow, the Court reverses the Commissioner’s

decision and remands the action for further proceedings. 2




1
  Kilolo Kijakazi, the Acting Commissioner of Social Security, is substituted as Defendant in her
official capacity.
2
  Because the Court concludes that this matter may be resolved on the parties’ filings, Plaintiff’s
request for oral argument, Plaintiff’s Reply Brief, ECF No. 12, p. 5, is denied.
                                                 1
    Case 1:19-cv-20748-NMK Document 15 Filed 08/11/21 Page 2 of 10 PageID: 1244




I.       PROCEDURAL HISTORY AND ADMINISTRATIVE DECISION

         On March 2, 2016, Plaintiff—acting without the assistance of counsel—filed an

application for Disability Insurance Benefits (“DIB”), alleging that she has been disabled since

October 30, 2013. R. 198–201. Plaintiff’s DIB application was denied initially and upon

reconsideration. R. 134–39 (initial denial undated), 141–43 (denial on reconsideration dated July

26, 2016). On October 26, 2016, Plaintiff sought a de novo hearing before an administrative law

judge. R. 144–45. Administrative Law Judge Kim Soo Nagle (“ALJ”) held a hearing on

November 5, 2018, at which Plaintiff, who was by that time represented by counsel, testified, as

did a vocational expert. R. 57–108. In a decision dated November 26, 2018, the ALJ concluded

that, despite Plaintiff’s severe impairments of bilateral knee degenerative joint disease with a

history of arthroscopy and obesity, Plaintiff had the residual functional capacity to perform her

past relevant work as an advertising clerk. R. 40–48. Accordingly, the ALJ concluded that

Plaintiff was not disabled within the meaning of the Social Security Act at any time from

October 30, 2013, Plaintiff’s alleged disability onset date, through December 31, 2014, the date

upon which Plaintiff was last insured for DIB. R. 48.

         The parties agree that an SSI application was also filed on March 2, 2016, i.e., the same

date on which her DIB application was filed and when she was proceeding without the assistance

of counsel. 3 The ALJ acknowledged that Plaintiff had in fact filed an application for SSI



3
  Although the record does not contain a separate SSI application, Plaintiff’s DIB application,
which was filed while she was proceeding without the assistance of counsel, indicates that she
filed or intended to file a SSI application, R. 198, and the record contains documents regarding
Plaintiff’s SSI interim assistance reimbursement, R. 202–03. See also 20 C.F.R. § 416.350(b)
(providing that the SSA “will treat . . . [an applicant’s] application for title II benefits as an oral
inquiry about SSI, and the date of the title II application form may be used to establish the SSI
application date if the requirements of § 416.345 (d) and (e) are met”).

                                                    2
    Case 1:19-cv-20748-NMK Document 15 Filed 08/11/21 Page 3 of 10 PageID: 1245




benefits, but concluded that the application had been denied and that Plaintiff had not sought

further review of that denial:

         While the claimant’s representative asserted that there is also a pending Title XVI
         claim for benefits (Exhibits 8E [R. 253], 11E [R. 258–60]), this claim was properly
         denied due to excess resources (Ex. 13B [R. 193]). While this recent notice did not
         contain the claimant’s name or Social Security Number out of the interest of
         privacy, the beneficiary notice control (BNC) is assigned to the claimant (As
         confirmed through PCOM). There is no evidence that a new claim for benefits was
         filed or that this initial denial was appealed (Ex. 2B [R. 140], 4B [R. 144–45]).

R. 35 n. 1. The ALJ also considered that neither Plaintiff’s request for reconsideration of the

denial of her DIB application, R. 140, nor her request for a hearing by an administrative law

judge on that application, R. 144–45, referred to any SSI claim under Title XVI. Id. The ALJ

therefore did not address, either at the administrative hearing or in the administrative decision,

the merits of Plaintiff’s SSI application.

         The administrative decision became the final decision of the Commissioner of Social

Security when the Appeals Council declined review on October 8, 2019. R. 1–6. Plaintiff timely

filed this appeal pursuant to 42 U.S.C. § 405(g). ECF No. 1. 4

II.      STANDARD OF REVIEW

         In reviewing applications for Social Security disability benefits, this Court has the

authority to conduct a plenary review of legal issues decided by the ALJ. Knepp v. Apfel, 204

F.3d 78, 83 (3d Cir. 2000). In contrast, the Court reviews the ALJ’s factual findings to

determine if they are supported by substantial evidence. Sykes v. Apfel, 228 F.3d 259, 262 (3d

Cir. 2000); see also 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence “does not mean a


4
 On August 25, 2020, Plaintiff consented to disposition of the matter by a United States
Magistrate Judge pursuant to 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules of Civil
Procedure. ECF No. 13. The Commissioner has provided general consent to Magistrate Judge
jurisdiction in cases seeking review of the Commissioner’s decision. See Standing Order In re:
Social Security Pilot Project (D.N.J. Apr. 2, 2018).
                                                 3
Case 1:19-cv-20748-NMK Document 15 Filed 08/11/21 Page 4 of 10 PageID: 1246




large or considerable amount of evidence, but rather such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565

(1988) (citation and internal quotations omitted); see K.K. ex rel. K.S. v. Comm’r of Soc. Sec.,

No. 17-2309 , 2018 WL 1509091, at *4 (D.N.J. Mar. 27, 2018). Substantial evidence is “less

than a preponderance of the evidence, but ‘more than a mere scintilla.”’ Bailey v. Comm’r of Soc.

Sec., 354 F. App’x 613, 616 (3d Cir. 2009) (citations and quotations omitted); see K.K., 2018

WL 1509091, at *4.

       Following review of the entire record on appeal from a denial of benefits, the Court can

enter “a judgment affirming, modifying, or reversing the decision of the [Commissioner], with or

without remanding the cause for a rehearing.” 42 U.S.C. § 405(g). Remand is appropriate if the

record is incomplete or if the ALJ’s decision lacks adequate reasoning or contains illogical or

contradictory findings. See Burnett, 220 F.3d at 119-20; Podedworny v. Harris, 745 F.2d 210,

221-22 (3d Cir. 1984). Remand is also appropriate if the ALJ’s findings are not the product of a

complete review which “explicitly weigh[s] all relevant, probative and available evidence” in the

record. Adorno v. Shalala, 40 F.3d 43, 48 (3d Cir. 1994) (internal quotation marks omitted); see

A.B. on Behalf of Y.F. v. Colvin, 166 F. Supp.3d 512, 518 (D.N.J. 2016). A decision to “award

benefits should be made only when the administrative record of the case has been fully

developed and when substantial evidence on the record as a whole indicates that the claimant is

disabled and entitled to benefits.” Podedworny, 745 F.2d at 221-22 (citation and quotation

omitted); see A.B., 166 F. Supp.3d at 518. In assessing whether the record is fully developed to

support an award of benefits, courts take a more liberal approach when the claimant has already

faced long processing delays. See, e.g., Morales v. Apfel, 225 F.3d 310, 320 (3d Cir. 2000). An

award is “especially appropriate when “further administrative proceedings would simply prolong

                                                 4
    Case 1:19-cv-20748-NMK Document 15 Filed 08/11/21 Page 5 of 10 PageID: 1247




[Plaintiff’s] waiting and delay his ultimate receipt of benefits.” Podedworny, 745 F.2d at 223;

see Schonewolf, 972 F. Supp. at 290.

III.      DISCUSSION

          Plaintiff disagrees with, inter alia, the ALJ’s failure to consider her SSI application and

    argues that this failure cannot be overlooked because, in refusing to consider Plaintiff’s SSI

    application, the ALJ also refused to consider any evidence generated after December 31, 2014,

    the date on which Plaintiff was last insured for purposes of DIB. According to Plaintiff, such

    evidence would have qualified Plaintiff for at least SSI benefits and perhaps for DIB benefits

    as well. Plaintiff’s Memorandum of Law, ECF No. 10, pp. 8–10; Plaintiff’s Reply Brief, ECF

    No. 12, pp. 1–2. The Commissioner responds that Plaintiff’s SSI application was properly

    denied on the basis that Plaintiff had more financial resources available to her than was

    permitted for SSI, 5 and that the ALJ explained this in the decision denying Plaintiff’s

    application for DIB. Defendant’s Brief Pursuant to Local Civil Rule 9.1, ECF No. 11, p. 9. In

    response, Plaintiff denies that she received a proper notice of denial of her SSI application and

    observes that the Commissioner has not produced in this record any such notice. Plaintiff’s

    Memorandum of Law, ECF No. 10, pp. 8–10; Plaintiff’s Reply Brief, ECF No. 12, pp. 1–2.

          To the extent that Plaintiff’s claim in this regard might be construed as requesting review

by this Court of the denial of her SSI application, that request raises jurisdictional concerns.

Section 405(g) of Title 42 of the United States Code confers on District Courts the jurisdiction to

review Social Security benefits cases:

          Any individual, after any final decision of the Commissioner of Social Security
          made after a hearing to which he was a party, irrespective of the amount in
          controversy, may obtain a review of such decision by a civil action commenced

5
 An applicant for SSI benefits must satisfy all eligibility requirements, including income and
resource limitations. 20 C.F.R. § 416.202(c), (d).
                                                 5
Case 1:19-cv-20748-NMK Document 15 Filed 08/11/21 Page 6 of 10 PageID: 1248




        within sixty days after the mailing to him of notice of such decision or within such
        further time as the Commissioner of Social Security may allow.

42 U.S.C. § 405(g). “Modern-day claimants must generally proceed through a four-step process

before they can obtain review from a federal court.” Smith v. Berryhill, 139 S. Ct. 1765, 1772

(2019). “First, the claimant must seek an initial determination as to his eligibility. Second, the

claimant must seek reconsideration of the initial determination. Third, the claimant must request

a hearing, which is conducted by an ALJ. Fourth, the claimant must seek review of the ALJ’s

decision by the Appeals Council.” Id. (citing 20 CFR § 416.1400). “If a claimant has proceeded

through all four steps on the merits, . . . § 405(g) entitles him [or her] to judicial review in federal

district court.” Id.; see also English v. Soc. Sec. Admin., 705 F. App’x 116, 117 (3d Cir. 2017)

(“A ‘final decision’ is one rendered after a claimant has completed a four-step administrative

review process consisting of an initial determination, reconsideration, a hearing before an ALJ,

and Appeals Council review.”) (citing 20 C.F.R. § 416.1400(a)).

        “Ordinarily, judicial review is barred absent a ‘final decision’ by the Commissioner of

Social Security.” Fitzgerald v. Apfel, 148 F.3d 232, 234 (3d Cir. 1998) (citing Mathews v.

Eldridge, 424 U.S. 319, 328 (1976)). Therefore, “[a] final decision is “central to the requisite

grant of subject matter jurisdiction.” Id. (quoting Mathews, 424 U.S. at 328). The requirement of

a “final decision”

        consists of two elements, only one of which is purely “jurisdictional” in the sense
        that it cannot be waived by the [Commissioner] in a particular case. The waivable
        element is the requirement that the administrative remedies prescribed by the
        [Commissioner] be exhausted. The nonwaivable element is the requirement that a
        claim for benefits shall have been presented to the [Commissioner].

Id. (quoting Mathews, 424 U.S. at 328) (internal quotation marks omitted). “If a plaintiff’s claim

is collateral to her claim for benefits, exhaustion may be waived under certain circumstances.”

Id. (citing Bowen v. City of New York, 476 U.S. 467, 483 (1986)); see also English, 705 F. App’x
                                                   6
Case 1:19-cv-20748-NMK Document 15 Filed 08/11/21 Page 7 of 10 PageID: 1249




at 117 (“Only if a plaintiff’s claim is collateral to a claim for benefits, however, may exhaustion

be waived.”). For instance, a colorable constitutional claim based on alleged due process

violations may confer federal court jurisdiction even if there has not been a “final decision”

consistent with 42 U.S.C. § 405(g). See Califano v. Sanders, 430 U.S. 99, 109 (1977) (finding no

subject matter jurisdiction where the claimant “seeks only an additional opportunity to establish

that he satisfies the Social Security Act’s eligibility standards for disability benefits” and did not

challenge the denial of a petition on constitutional grounds); Deleon v. Comm’r of Soc. Sec., 191

F. App’x 88, 91 (3d Cir. 2006) (“An allegation that an individual has ‘been denied due process of

law by not receiving effective notice of [an SSA] reconsideration determination’ raises a

colorable constitutional issue ‘sufficient to confer jurisdiction on the district courts to review the

[SSA’s] denial of [the plaintiff’s] request for a hearing.’”) (quoting Penner v. Schweiker, 701

F.2d 256, 260–61 (3d Cir. 1983)); Aponte v. Sullivan, 823 F. Supp. 277, 282 (E.D. Pa. 1993)

(“Because defective notice can give rise to due process violations in some circumstances, . . . we

find that plaintiff has made out a colorable constitutional claim sufficient to give us subject

matter jurisdiction.”) (citations omitted); cf. Tucker v. Sebelius, No. CIV. 12-5900, 2013 WL

6054552, at *10 (D.N.J. Nov. 15, 2013), aff’d sub nom. Tucker v. Sec’y of Health & Hum. Servs.,

588 F. App’x 110 (3d Cir. 2014) (“A colorable constitutional claim may exist where it is the

agency’s actions that deprive a claimant of his constitutional rights.”).

       The Commissioner’s regulations governing SSI applications require that the claimant be

given notice of denial of the application:

       We will mail a written notice of our initial determination to you at your last
       known address. The written notice will explain in simple and clear language what
       we have determined and the reasons for and the effect of our determination….
       The notice also will inform you of your right to reconsideration….



                                                  7
Case 1:19-cv-20748-NMK Document 15 Filed 08/11/21 Page 8 of 10 PageID: 1250




20 C.F.R. § 416.1404(a). Here, the record contains no evidence that Plaintiff was actually

provided notice consistent with this regulation. The “recent notice” of denial of Plaintiff’s SSI

application to which the ALJ referred, R. 35 n. 1, “Ex. 13B,” is a letter—addressed to Plaintiff’s

counsel and dated October 19, 2018—which explained as follows:

          Your client’s application for disability is pending in the Office of Hearings and
          Appeals in Pennsauken NJ. A SSI application was taken as well, but [Plaintiff]
          had resources over the limit and SSI was denied based on the resources. If she no
          longer has any assets/resources she can file a new claim for SSI benefits.

R. 193.

          Plaintiff testified at the administrative hearing that she never received formal notice of

denial of her SSI application, nor did she receive guidance as to how to pursue further review of

that denial. R. 61–62. Cf. R. 134–39 (reflecting formal written notice of the denial of Plaintiff’s

DIB application and explaining, inter alia, how to seek further review of that denial). While the

ALJ relied on a letter apparently sent in 2018 advising Plaintiff’s counsel that his client’s 2016

SSI application had been denied, R. 35 n.1, there is no evidence in this record that contradicts

Plaintiff’s hearing testimony. See generally R. 35–49; Defendant’s Brief Pursuant to Local Civil

Rule 9.1, ECF No. 11. See also Deleon, 191 F. App’x at 91–92 (disagreeing, in the absence of

evidence that notice ever existed, with ALJ’s discrediting claimant’s testimony that she did not

receive notice).

          Although Plaintiff does not expressly claim a denial of due process, such a claim is

implicit in her arguments regarding the Commissioner’s alleged failure to provide proper notice

of denial of her SSI application and the harm that allegedly flowed from that failure, i.e., the loss

of her SSI claim and the ALJ’s refusal to consider any evidence generated after the date on

which Plaintiff was last insured for DIB. See Plaintiff’s Memorandum of Law, ECF No. 10;

Plaintiff’s Reply Brief, ECF No. 12. Moreover, such a claim is collateral to her claim for benefits
                                                    8
    Case 1:19-cv-20748-NMK Document 15 Filed 08/11/21 Page 9 of 10 PageID: 1251




in that it raises a colorable constitutional issue sufficient to confer on this Court jurisdiction to

review the claim. See Deleon, 191 F. App’x at 91. In the absence of any evidence whatsoever

that Plaintiff was provided proper notice of the denial of her SSI application, the Court cannot

conclude that the ALJ’s refusal to consider Plaintiff’s claim to SSI benefits was based on

substantial evidence.

         Moreover, and even if this Court lacks jurisdiction to consider issues directly relating to

the denial of Plaintiff’s SSI application, the Court cannot find that substantial evidence supports

the ALJ’s denial of Plaintiff’s DIB application. The ALJ refused to consider any relevant

evidence generated after December 31, 2014, the date on which Plaintiff was last insured for

DIB, based on a finding that Plaintiff’s SSI application had been denied and was not before the

ALJ for consideration. R. 35–49. In the absence of substantial evidence in the record that any

determination of Plaintiff’s SSI application conformed to the Commissioner’s regulations, the

ALJ’s decision in this regard lacks substantial support.

         The Court therefore concludes that the matter must be remanded for further consideration

of these issues. It may very well be that, upon further consideration, the Commissioner will

conclude that Plaintiff is not entitled to either DIB or SSI benefits. That determination, however,

is for the Commissioner—not this Court—to make in the first instance. 6

IV.      CONCLUSION

         For these reasons, the Court REVERSES the Commissioner’s decision and REMANDS

the matter for further proceedings consistent with this Opinion and Order.




6
  Plaintiff asserts a number of other errors in the Commissioner’s final decision. Because the
Court concludes that the matter must be remanded for further consideration of the particular
issues addressed in this Opinion and Order, the Court does not consider those claims.
                                                   9
Case 1:19-cv-20748-NMK Document 15 Filed 08/11/21 Page 10 of 10 PageID: 1252




       The Court will issue a separate Order issuing final judgment pursuant to Sentence 4 of 42

U.S.C. § 405(g).

       IT IS SO ORDERED.



Date: August 11, 2021                               s/Norah McCann King
                                                  NORAH McCANN KING
                                            UNITED STATES MAGISTRATE JUDGE




                                              10
